Case 7:12-cv-06421-KMK Document 278 Filed 08/17/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,
Plaintiff, | 12 Civ. 6421 (KM)

Vv.

EDWARD BRONSON, E-LIONHEART
ASSOCTATES, LLC, d/b/a FAIRHILLS CAPITAL

Defendants

and

 

FAIRHILLS CAPITAL, INC.

Relief De fe ndant.

 

PROPOSED ORDER APPOINTING LIQUIDATOR
WHEREAS the Court entered a Judgment against Defendant Edward Bronson

(“Bronson”) and E-Lionheart Associates, LLC (“ELionheart”);

WHEREAS the Court entered an Order requiring Bronson to make periodic
payments toward satisfaction of that monetary relief;

WHEREAS Top Knot, Inc. USA (“Top Knot”), which holds UMB Bank N.A.
account ~-168.1 (“UMB Account”) agreed to contribute to those periodic payments, as
necessary to ensure timely payment by Bronson;

WHEREAS the Court ordered the parties to propose jointly a liquidating trustee for the
benefit of Top Knot (“Liquidating Trustee”) to assist with the orderly sales of marketable

securities in the UMB Account to timely fund those contributions (the “Designated Securities”);

WHEREAS the Court entered an order concerning the liquidation, DE 272;

 

 
Case 7:12-cv-06421-KMK Document 278 Filed 08/17/21 Page 2 of 4

WHEREAS the parties jointly propose that the Court appomt Ryan Stumphauzer to serve
as Liquidating Trustee;

IT IS ORDERED that Ryan Stumphauzer shall serve as Liquidating Trustee for the
purpose of causing the sale of the Designated Securities in amounts and quantities sufficient
to generate the proceeds necessary to timely satisfy the periodic payments ordered by this
Court and the fees and costs associated with his appomtment.

IT IS ORDERED that the Liquidating Trustee shall be authorized to and is hereby
directed to liquidate the Designated Securities, subject to a daily trading limit for cach issuer
equal to 10% of the trading volume for the security on the last day on which OTCmarkets.com
reported trading volume.

IT IS ORDERED that Top Knot and Bronson are hereby ordered and directed to take all
reasonable efforts to cooperate with the Liquidating Trustee to facilitate his performance of all
duties and obligations under this Order.

IT IS ORDERED that the Liquidating Trustee satisfy the amounts Bronson and
ELionheart owe in the following order: (i) penalties and postjudgment interest thereon that
Bronson owes; (ii) penalties and postjudgment interest thereon that ELionheart owes; (ii) all
disgorgement, prejudgment interest and postjudgment interest thereon. The Liquidating Trustee
shall contact counsel of record for the Commission for the amount of penalties and post-
judgment interest due and owing. The Liquidating Trustee will pay these penalties to the
Securities and Exchange Commission (“Commission”) by any of the following means: Payment
may be made electronically to the Commission, which will provide detailed ACH
transfer/Fedwire instructions upon request. Payment may also be made directly from a bank

account via Pay.gov through the SEC website at https//www.sec.gov/paymentoptions. The

 
Case 7:12-cv-06421-KMK Document 278 Filed 08/17/21 Page 3 of 4

Liquidating Trustee may also pay by certified check, bank cashier’s check, or United States
postal money order, made payable to the Securities and Exchange Commission and setting forth
the title and civil action number of this action and the name of this Court; and specifying that

payment is made pursuant to this Judgment. The funds may be hand-delivered or mailed to:

Enterprise Services Center
Accounts Receivable Branch
HQ Bidg., Room 181, AMZ-341
6500 South MacArthur Boulevard
Oklahoma City, OK 73169

Payments must be accompanied by a cover letter identifymg Bronson or ELionheart as the
Defendant in this action, and the name of this Court and the docket number of this action and
shail be credited on the date received by the Commission.

IT IS ORDERED that payment of all disgorgement, prejudgment and postjudgment
interest thereon will be deposited into a Court’s Registry Investment System account designated
by the Clerk of the Court.

IT IS ORDERED that within ten (10) days of any liquidation, the Liquidatng Trustee
shall file a letter with this Court stating the amount of proceeds from the liquidation and the
fees and expenses incurred in the liquidation. Such compensation and expense rembursement
shall be made from additional liquidated securities upon order of the Court.

IT IS ORDERED that Top Knot shall not liquidate, transfer, sell, convey or otherwise
transfer the Designated Securities, except upon instructions from the Liquidating Trustee;

IT IS ORDERED that the Liquidating Trustee shail submit a final report of the
securities liquidated and the proceeds generated, in a format to be provided by SEC staff, as
well as an application for compensation and expense reimbursement. Such compensation and

expense reimbursement shall be made from additional liquidated securities upon order of the
Case 7:12-cv-06421-KMK Document 278 Filed 08/17/21 Page 4 of 4

Court.

1T IS ORDERED that in the event the Liquidating Trustee decides to resign, the
Liquidating Trustee shall first give written notice to the Commission’s counsel of record and the
Court of its intention, and the resignation shall not be effective until the Court appomts a

successor. The Liquidating Trustee shall then follow such instructions as the Court may provide.

  
 

Dated: White Plains, New York

August 17, 2021
UNITED STJATES DISTRICT JUDGE

 
